Opinion issued March 19, 2013.




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                  NOS. 01-13-00177-CR and 01-13-00178-CR
                           ———————————
                    IN RE BRANDON J. BUTLER, Relator



            Original Proceeding on Petition for Writ of Mandamus



                         MEMORANDUM OPINION

      Relator Brandon J. Butler, a prison inmate proceeding pro se, filed a petition

for writ of mandamus requesting that this Court order the Houston Police

Department’s Chief of Police and one of its administration managers to furnish

copies of certain reports. This Court has jurisdiction to issue writs of mandamus

against a judge of a district court or county court and to issue writs of mandamus

necessary to enforce our jurisdiction. See TEX. GOV’T CODE ANN. § 22.221 (West
2004). This Court has no jurisdiction over the parties about whom the relator

complains, and issuing a writ of mandamus against them is not necessary to

enforce our jurisdiction. Accordingly, we lack jurisdiction in this matter. See id.;

cf. In re Lagaite, No. 01-04-01313-CR, 2005 WL 327343, at *1 (Tex. App.—

Houston [1st Dist.] Feb. 10, 2005, orig. proceeding) (mem. op., not designated for

publication) (denying, for lack of jurisdiction, mandamus petition against

municipal police department that had refused to provide copy of criminal

complaint). The petition for writ of mandamus is denied.

                                 PER CURIAM

Panel consists of Justices Keyes, Sharp, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2